Citation Nr: 0900100	
Decision Date: 01/02/09    Archive Date: 01/14/09

DOCKET NO.  98-03 347A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The veteran had active military service from March to July 
1977.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a May 1997 rating 
determination of the New York, New York, Department of 
Veterans Affairs (VA) Regional Office (RO), which found that 
new and material evidence had not been received to reopen the 
claim of entitlement to service connection for a nervous 
disorder.

In October 2003, the Board remanded this matter for further 
development.

In August 2005, the Board found that new and material 
evidence had been received to reopen the claim, and remanded 
the matter for further development, to include a VA 
examination.

In October 2006, the Board denied the claim.  The veteran 
appealed this denial to the United States Court of Appeals 
for Veterans Claims (Court).  In February 2008, the Court 
issued an order granting a January 2008 joint motion to 
remand the appeal to the Board.  The appeal was returned to 
the Board for action consistent with the January 2008 joint 
motion and the February 2008 Court order.


FINDINGS OF FACT

1.  The veteran's schizophrenia clearly and unmistakably 
existed prior to active service.

2.  Any increase in the severity of the veteran's 
schizophrenia was clearly and unmistakably due to the natural 
progression of the disease, and the veteran's schizophrenia 
was therefore not aggravated by service.



CONCLUSIONS OF LAW

1.  The presumption of soundness at entrance into service is 
rebutted.  38 U.S.C.A. §§ 1111, 1137 (West 2002).

2.  The veteran's preexisting schizophrenia was not 
aggravated by active service.  38 U.S.C.A. §§ 1131, 1153 
(West 2002); 38 C.F.R. § 3.306(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008) redefined VA's duty to assist the veteran 
in the development of a claim. VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).

In letter issued in August 2001, March 2004, and November 
2004, the RO or Appeals Management Center informed the 
veteran of the evidence necessary to substantiate the claim, 
to include indicating that one of the elements of service 
connection could be met by showing that the veteran had a 
disease that was made worse by service.  The March and 
November 2004 letters also satisfied the second and third 
elements of the duty to notify by delineating the evidence VA 
would assist him in obtaining and the evidence it was 
expected that he would provide.  Quartuccio v. Principi, 16 
Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. 
App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  In any event, 
the March and November 2004 letters complied with this 
requirement.

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim. Those five 
elements include: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

The veteran has substantiated his status as a veteran.  He 
was notified of the second and third elements of a service 
connection claim in the March and November 2004 letters.  The 
veteran was not provided with VCAA notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  Despite the 
inadequate notice provided to the veteran on these latter two 
elements, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby). As the 
Board will deny the claim, any questions as to the 
appropriate disability rating or effective date to be 
assigned is rendered moot.

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Here, some of the notice was provided after the 
initial denial, but the deficiency in the timing of the 
notice was remedied by readjudication of the claim after 
provision of the notice in April 2005 and April 2006 
supplemental statements of the case.  Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the veteran's service treatment 
records and all of the identified post-service private and VA 
outpatient treatment (VAOPT) records.  In addition, the 
veteran was afforded multiple VA examinations.

The Board notes that the November 2004 VA examiner indicated 
that the veteran stated he was receiving Social Security 
Administration (SSA) disability payments.  Generally, where 
there has been a determination with regard to Social Security 
Administration (SSA) benefits, the records concerning that 
decision must be obtained.  Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992).  Here, however, the veteran has never 
identified any SSA decision for VA to obtain.  Under the 
VCAA, VA is only obligated to obtain records that are 
adequately identified.  38 U.S.C.A. § 5103A(b),(c).  
Significantly, the brief prepared on behalf of the veteran to 
the Court contained an extensive argument as to why the claim 
should be remanded to obtain SSA records.  However, the joint 
motion did not address this issue.  

Although the VCAA letters and the Board's prior decision 
noted the need for the veteran to specifically identify the 
SSA or other records he wanted VA to obtain, he has never 
done so.  The brief of his representative to the Court also 
did not specifically identify the SSA records that VA should 
obtain.  In these circumstances, a remand by the Board for 
efforts to obtain SSA records that have not been identified, 
and were not considered worthy of discussion by the parties 
to the joint motion, would impose unnecessary additional 
burdens on adjudication resources, with no benefit flowing to 
the veteran, and is thus not appropriate.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).  In this regard, the 
veteran has been put on notice that additional information is 
needed, but has not provided it; there is no reason to expect 
that additional requests for information would produce 
different results.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The claim for service connection for 
schizophrenia is thus ready to be considered on the merits.

Analysis

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service. 38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303. That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.

A veteran is presumed in sound condition except for defects 
noted when examined and accepted for service. Clear and 
unmistakable evidence 1) that the disability existed prior to 
service and 2) was not aggravated by service will rebut the 
presumption of soundness. 38 U.S.C.A. § 1111; Wagner v. 
Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-2003.

To satisfy the second requirement for rebutting the 
presumption of soundness, the government must show, by clear 
and unmistakable evidence, either that (1) there was no 
increase in disability during service, or that (2) any 
increase in disability was "due to the natural progression" 
of the condition.  Joyce v. Nicholson, 443 F.3d 845, 847 
(Fed. Cir. 2006).

The clear and unmistakable evidentiary standard applies to 
the burden to rebut the presumption, but this standard does 
not require the absence of conflicting evidence. Kent v. 
Principi, 389 F.3d 1380, 1383 (Fed. Cir. 2004).

If the presumption of soundness is not rebutted, the claim 
becomes one for service connection, meaning that no deduction 
for the degree of disability existing at the time of entrance 
will be made if a rating is awarded.  Wagner, 370 F.3d at 
1096.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. 
Derwinski, 1 Vet. App 49, 55-57 (1990).

The veteran's January 1977 pre-enlistment examination report 
indicated that his psychiatric system was normal.  In his 
January 1977 report of medical history, the veteran checked 
the "no" boxes when asked if he had, or had ever had, 
frequent trouble sleeping; depression or excessive worry; 
loss of memory or amnesia; nervous trouble of any sort; or 
periods of unconsciousness.

The service treatment records include a February 1977 letter 
from the United Counseling Service of Bennington County.  The 
psychiatrist who wrote the letter indicated that the veteran 
was known briefly to their agency from March 1976 to June 
1976, at which time he was having difficulty with school, 
becoming very anxious about changes in his family life as he 
approached his 18th birthday, and feeling quite confused 
about his career choices.  The psychiatrist also noted that 
the veteran had been admitted to Putnam Memorial Hospital in 
Bennington and subsequently to a rehabilitation program at 
Vermont State Hospital. 

In part, this hospitalization was reportedly due to a drug 
reaction from medication given at Putnam Hospital.  The 
psychiatrist also indicated that the veteran improved rapidly 
while at Vermont State Hospital, obtained his high school 
equivalency, and upon discharge moved out of the area.  The 
psychiatrist concluded with his impression that it appeared 
that the veteran was anxious to join the military service and 
that he might benefit from this experience.

The service treatment records reflect that in March 1977, the 
veteran was noted to have been talking to a chaplain when he 
became destructive and violent.  The Shore Patrol was called, 
and he was told that he had to be handcuffed.  At that time, 
he again became violent.  It was noted that he reported that 
he had been talking to God and that he "wanted to explain 
about that."  A diagnosis of acute schizophrenia was 
rendered.

The veteran was hospitalized later in March 1977.  In the 
hospital report it was noted that the veteran had been 
referred from the chaplain's office while in his eighth day 
of basic training as a result of bizarre and destructive 
behavior.  He was noted to not be a reliable historian.  He 
reportedly became upset about difficulties he was having with 
basic training.  He wanted out of the Air Force but could not 
find anyone to help on that day.  He had unsuccessfully 
attempted to contact his brother, his training instructor, 
and then the Base chaplain.  Feeling frustrated, he 
physically battered a candy machine in the chapel.  While in 
the ER for four days after admission, he deluded himself that 
everyone who spoke to him was a chaplain.

The veteran reported one prior hospitalization at the Vermont 
State Hospital.  He was admitted for 30 days in April 1976 
with the diagnosis of acute schizophrenic reaction.  He 
stated that he was there because he was not sure if his 
parents were in Heaven.  His father had committed suicide in 
1973 and his mother had died in 1972 from multiple sclerosis.  
He stated that it was his fault that his father felt 
sorrowful about his mother's death.

After his release from the Vermont State Hospital he was 
treated on an outpatient basis in Bennington, Vermont. He 
lived with his sister at that time and remained aloof, 
wandered aimlessly, and refused to find a job.  He had no 
friends while living with his sister.  He moved out after 
being confronted about his hygiene.  He moved in with his 
brother and continued this behavior until he tried to set 
fire to his brother's robe during an argument.

From July 1976 through October 1976 the veteran worked as a 
day laborer and lived at the YMCA.  He obtained his high 
school GED during that time. He discontinued therapy, lost 
his job, and traveled aimlessly for some time.  Toward the 
end of the year the veteran moved in with his brother.  He 
again felt rejected and impulsively joined the Air Force.

At his March 1977 admission, the veteran was guarded, 
suspicious, and would not speak to anyone unless he believed 
the person was a chaplain.  He reported that God had told him 
to tell the chaplain that he was doing a good job.  The 
veteran was not oriented to person or place.  He would 
identify staff as his training instructors and believed that 
he was in his basic training dormitory.  He denied any 
illusions or hallucinations.

Clinical estimate of intelligence was within the normal 
range.  His ability to process similarities, serial sevens, 
and digits forwards and backwards were impaired as were his 
immediate recall, and recent and remote memories.  His 
thinking was confused, concrete, and overly personalized.  He 
seemed to think that most people who saw him on the day of 
admission were ridiculing him.  The veteran's mood was 
ambivalent and his affect was blunted. The veteran was 
considered to be a danger to himself. Insight into his 
problem was minimal.

The veteran's early and mid-hospitalization was marked by 
physical agitation, confusion, ambivalence, flattened affect, 
and over inclusive thinking to which his conceptual 
boundaries were lost or blurred.  He experienced auditory and 
visual hallucinations, paranoid delusions, private logic, and 
he showed echopraxia.  The veteran's symptomatology was 
noticeably reduced with medication and supportive milieu 
therapy.

A final diagnosis of schizophrenia, paranoid type, chronic, 
severe, manifested by auditory and visual hallucinations, 
ambivalence, flat affect, loose associations, private logic, 
and paranoid delusions, was rendered.

It was recommended that the case be reviewed by a Medical 
Board.  The veteran was found competent for pay and records 
but did require further hospitalization. He was noted to not 
be able to live outside a protective environment and was not 
capable of his own care.  It was recommended that he be 
transferred to a VA Hospital.  He was not considered a danger 
to himself or others. He was not qualified for world wide 
duty or retainable on active duty.  The veteran was aware of 
possible adverse effects of his medication and his prognosis 
was described as guarded with appropriate care.

A Medical Evaluation Board (MEB) found that the veteran had 
schizophrenia, paranoid type, chronic, severe, with severe 
impairment for social and industrial adjustment, requiring 
more than 90 days of hospitalization.  The approximate date 
of onset was 1976.  The MEB found that this condition existed 
prior to service and was not permanently aggravated by 
service.

Treatment records obtained in conjunction with the veteran's 
claim reveal that he was admitted to Putnam Memorial Hospital 
on an emergency basis in March 1976. He was noted to have a 
long history of various maladjustments.  

When first seen in the hospital he appeared terrified, 
extremely withdrawn and uncommunicative. There was no clear 
evidence of delusions or hallucinations; but his behavior was 
described as consistently bizarre.  As examples, it was noted 
that on several occasions he had to be retrieved from the 
stairwell.  On one occasion he was found hanging upside down, 
and on another was outside the stair rails and said that he 
was going to jump.  A diagnosis of acute undifferentiated 
schizophrenia was rendered.

It was doubted that he could be safely managed in a general 
hospital on a voluntary basis, and as a result it was decided 
in April 1976 to transfer him to the Vermont State Hospital.

On admission to the Vermont State Hospital it was reported 
that the transfer was because of suicidal gestures and 
threats.  He had had many family difficulties and was unable 
to cope with school.  On mental status examination he 
displayed the effects of being on medication.  He spoke 
slowly in a whisper.  His affect was blunted. His judgment 
was intact, but his insight was poor.  He was oriented to 
person, place and time.   During hospitalization he received 
a GED.  He was discharged in May 1976 with a diagnosis of 
acute schizophrenic episode.

In September 1986, the veteran was hospitalized complaining 
of severe depression secondary to the loss of a relationship 
and was obsessing in a rather nonproductive way of what to do 
about this.  A diagnosis of bipolar disorder, mixed type, was 
rendered at that time.

The veteran was again hospitalized in January 1997. At the 
time of admission, the veteran reported that he had had a 
microchip placed in his forehead so that he could be tracked. 
A diagnosis of paranoid schizophrenia, episodic, with inter- 
episode residual symptoms, was rendered.

At the time of a November 2004 VA examination, the veteran 
was noted to have been in the Air Force from March 1977 to 
August 1977. When he was in training he had a breakdown and 
was ultimately discharged under honorable conditions for 
medical reasons. The examiner indicated that he had reviewed 
the claims folder. The examiner noted that the veteran was 
claiming that his schizophrenia was aggravated during his 
period of active service.

The veteran stated that his first hospitalization occurred 
when he was 17 years old prior to going into the Air Force. 
He indicated that he only had a few outpatient visits after 
that hospitalization and was ultimately admitted into the Air 
Force. He stated that he told the recruiter about the 
hospitalization and that the recruiter told him to have a 
letter written by a physician saying that he was fine.

The veteran was noted to have been hospitalized around five 
times. Typical of the summaries were diagnoses of paranoid 
schizophrenia and delusions, with thought disorder.

The veteran's parents were noted to have died at an early 
age. His mother died of multiple sclerosis and his father in 
a hunting accident.  He had lived with his cousin until he 
was hospitalized at 17.  He then moved in with his sister and 
then his brother before joining the Air Force.  The veteran 
was noted to have received his GED prior to entering the 
military. He said that he got along with his peers and 
teachers. The veteran had been married for five years. His 
wife subsequently left him for someone else. The veteran 
stated that he was currently on Social Security disability.

Mental status examination revealed no indication of any 
current thought disorder and there were no current delusions 
or hallucinations. The veteran did state that in the past he 
was quite paranoid and also hallucinated prior to being on 
medication. He reported that he had not had impulse problems 
since being in the military. The veteran denied having any 
current suicidal ideation and denied ever having homicidal 
ideation. He also denied any panic or anxiety attacks. The 
veteran slept well and ate three meals per day.

The examiner noted that the pre-military stressors were 
losing his parents at such a young age and being bounced from 
one relative to another. Post-military, the veteran had been 
under employed and had not had successful relationships. 
During the military he could not name any specific trauma 
other than being in boot camp.

There was no trauma in service, even though the examiner 
noted that service must have been stressful for him.  The 
examiner stated that this was nothing more than the expected 
stress of basic training.  He noted that the veteran's 
condition increased permanently in overall severity in the 
military but this was also the natural progression of 
schizophrenia and not specifically due to any specific 
military stressor.  An Axis I diagnosis of paranoid 
schizophrenia, chronic, was rendered.

In its December 2005, remand the Board asked that the 
examiner who conducted the December 2004 examination review 
the claims folder and acknowledge such review in an addendum 
to that examination. The examiner was requested to answer the 
following questions: Was it clear and unmistakable that the 
disability diagnosed as acute schizophrenia in the pre- 
service hospital records underwent no permanent increase in 
severity during service? If the disability diagnosed as acute 
schizophrenia underwent a permanent increase in severity 
during service, was such increase due to the natural progress 
of the disease? Did any other current psychiatric disability 
have its onset in service or within one year after service?

The examiner was to provide a rationale for these opinions. 
If the examiner was unavailable, another suitable physician 
was to be asked to review the claims folder and provide the 
necessary opinions.

In a September 2005 VA examination report, it was indicated 
that the veteran's claims folder had not been reviewed. The 
examining physician was different from the physician who 
conducted the November 2004 examination. As such, the veteran 
was afforded an additional VA examination.

The examiner noted the veteran's long history of psychiatric 
treatment dating to age 17, including one psychiatric 
hospitalization before service, and three hospitalizations 
subsequent to service.  He was noted to have had a difficult 
childhood in that his parents died when he was 14 and 15 
years old.  He went to live with a cousin before enlisting in 
the service.  The veteran carried a diagnosis of 
schizophrenia, paranoid type.  He was currently being 
medicated with Haldol.  The veteran stated that he was 
surviving on of Social Security disability benefits.  

The examiner noted that the veteran looked 10 years older 
than his stated age. Mental status examination revealed that 
he was not actively psychotic and appeared to be quite 
reality oriented at the time of the examination. The veteran 
did have a well documented history of psychosis and was 
taking Haldol. The veteran noted having passing suicidal 
ideation. He stated that he had only been arrested one time 
in 1995, when he was very delusional.  He reported that his 
childhood was very difficult and he moved numerous times.  He 
stated that by the end of basic training he was apparently 
doing poorly.  He was sent to Wilford Hall Medical Center and 
later transferred to a VA facility where he was discharged.

The veteran stated that he was not the same person that he 
had been before service, and that he had diminished capacity 
as a result of the time in basic training.  He stated that he 
felt fine about his military experiences, and that he had 
just not measured up.  He had been overwhelmed by the specter 
of completing basic training and believed that this caused 
him to have a mental breakdown.  When asked about post-
military stressors, he identified "really few."  Divorce 
could be one.  He appeared to be socially isolated, but did 
participate in a day treatment program, which was a clear 
source of support.  A diagnosis of schizophrenia, paranoid 
type, partial remission, was rendered.

The examiner concluded that it was apparent that the veteran 
suffered from schizophrenia, paranoid type.  He appeared to 
be in partial remission, related to the medication.  He was 
noted to be seriously impaired in his overall functioning.  
The examiner stated that the veteran's schizophrenia was a 
genetically inherited disorder.

The examiner noted that the veteran spent a brief amount of 
time in the military that in his opinion did "not 
significantly impact upon the development of his 
schizophrenia in any way."  He commented that the veteran 
would have developed schizophrenia regardless of whether he 
enlisted in the Air Force and went through basic training. 
The examiner opined that the veteran's military service did 
not have a significant impact on his psychological 
functioning or the unfolding of his schizophrenia.

In a March 2006 addendum, the examiner stated that while the 
September 2005 VA examination report indicated that the 
claims folder had not been reviewed the dictation should have 
read that the folder was reviewed. The examiner indicated 
that he had again thoroughly reviewed the claims folder and 
that it was his opinion that the veteran's primary disabling 
condition was schizophrenia, undifferentiated type.  He again 
stated that this was a genetically inherited disorder.  He 
noted that the veteran served such a brief time in the 
military that it was "hard to imagine that the military had 
a significant impact on his functioning either for good or 
ill."

The above evidence reflects that the veteran's schizophrenia 
existed prior to service.  The February 1977 United 
Counseling Services letter and the March 1977 in-service 
hospital report which included recitation of statements by 
the veteran, indicate that he was hospitalized at the Vermont 
State Hospital in 1976, with a  diagnosis of acute 
schizophrenic reaction, prior to entry into service.  The 
MEB, as well as the VA examiners who expressed an opinion on 
this question, all indicated that the veteran's schizophrenia 
existed prior to service.  Neither the veteran nor his 
representative have identified a contrary medical opinion, 
and their primary claim is that the veteran's preexisting 
schizophrenia was aggravated by service.

On the question of aggravation, the Board found in its 
October 2006 decision that the November 2004, September 2005, 
and March 2006 opinions essentially found that the pre-
existing schizophrenia did not undergo a permanent increase 
in severity during service.  The Joint Motion, however, 
pointed out that the November 2004 VA examiner's opinion 
included the statement that the veteran's condition was 
increased permanently in overall severity in the military.  
See Joint Motion, at 3.

The November 2004 VA examiner was the only one to 
specifically address whether the veteran's schizophrenia 
permanently increased in severity during service, and he 
found that it did so increase.  Therefore, the evidence 
supports a finding that schizophrenia increased in severity 
during service.  Given this finding, the second requirement 
for rebutting the presumption of soundness can only be 
satisfied if clear and unmistakable evidence shows that this 
increase in disability was "due to the natural progression" 
of the condition.  Joyce, 443 F.3d at 847.  

The evidence clearly and unmistakably shows that the increase 
in the veteran's schizophrenia was due to the natural 
progression of this disease.  The only opinion to find an 
increase in severity of the schizophrenia--that of the 
November 2004 examiner--also specifically found that "this 
was also the natural progression of the schizophrenia" and 
not due to a specific incident is service.  This conclusion 
is supported by the September 2005 VA examiner's finding that 
the veteran's military service did not have a significant 
impact on his psychological functioning or the unfolding of 
his schizophrenia, and the conclusion in his March 2006 
addendum, explaining that the veteran's brief time in the 
military made such impact unlikely.  

These conclusions also echo those of the MEB, which found 
that the veteran's schizophrenia existed prior to service and 
was not aggravated thereby.  

The Board notes the veteran's contention that his disability 
was aggravated during service.  As a lay person, he is not 
competent to opine as to medical etiology or render medical 
opinions.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); 
Grover v. West, 12 Vet. App. 109, 112 (1999); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Moreover, he has 
been found by medical professionals to be an unreliable 
historian.  

His contention must be weighed against the expert medical 
opinions and treatment records during, before and after 
service.  These unanimously show no aggravation in his 
preexisting schizophrenia during service.  Given that all of 
the post-service opinions, which were preceded by review of 
the claims file and explained the reasons for their 
conclusions in light of an accurate characterization of the 
evidence, reached the conclusion that any increase in the 
severity of the veteran's schizophrenia was due to the 
natural progression of this disease, there is clear and 
unmistakable evidence that the veteran's schizophrenia was 
not aggravated by service.

As there is clear and unmistakable evidence that the 
veteran's schizophrenia preexisted service and clear and 
unmistakable evidence that this disorder was not aggravated 
during service, the presumption of soundness is rebutted.  
Service connection can only be established if the pre-
existing schizophrenia was aggravated in service.  The same 
evidence which rebuts the presumption of soundness also 
serves to show that any increase in severity was due to the 
natural progression of the schizophrenia, and, hence, that 
there was no aggravation in service.  As the evidence is 
clearly and unmistakably against the claim for service 
connection for schizophrenia, the benefit-of-the-doubt 
doctrine is not for application.  Gilbert, 1 Vet. App. at 55-
57.  The claim must therefore be denied.


ORDER

Entitlement to service connection for schizophrenia is 
denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


